
	

113 HRES 15 IH: Expressing the sense of the House of Representatives that the Transportation Security Administration should, in accordance with existing law, enhance security against terrorist attack and other security threats to our Nation’s rail and mass transit systems and other modes of surface transportation; and for other purposes.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 15
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 submitted the following resolution; which was referred to the
			 Committee on Homeland
			 Security
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Transportation Security Administration should, in
		  accordance with existing law, enhance security against terrorist attack and
		  other security threats to our Nation’s rail and mass transit systems and other
		  modes of surface transportation; and for other purposes.
	
	
		Whereas the Transportation Security Administration is
			 uniquely positioned to lead the efforts to secure our Nation’s rail and mass
			 transit systems and other modes of surface transportation against terrorist
			 attack as a result of expertise developed over nine years of securing our
			 Nation's commercial air transportation system;
		Whereas the successes of the Transportation Security
			 Administration's National Explosives Detection Canine Team Program has
			 furthered the Transportation Security Administration's ability to secure our
			 Nation’s transportation systems against terrorist attack by preventing and
			 protecting against explosives threats;
		Whereas each weekday 11,300,000 passengers depend on our
			 Nation’s mass transit systems as a means of transportation;
		Whereas rail and mass transit systems serve as an enticing
			 target for terrorists and terrorist organizations, such as Al Qaeda, as
			 evidenced by the March 11, 2004, attack on the Madrid, Spain, rail system, the
			 July 7, 2005, attack on the London, England, mass transit system, the July 11,
			 2006, and November 26, 2008, attacks on the Mumbai, India, rail system, and the
			 March 29, 2010, attack on the Moscow, Russia, mass transit system;
		Whereas the Transportation Security Administration
			 Authorization Act of 2009, which was passed by the House of Representatives on
			 June 4, 2009, in an overwhelming and bipartisan manner, expresses Congress’
			 commitment to bolstering the security of rail and mass transit systems;
			 and
		Whereas securing our Nation’s rail and mass transit
			 systems against terrorist attack and other security threats is essential due to
			 their impact on our Nation’s economic stability and the continued functioning
			 of our national economy: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Transportation Security Administration should—
			(1)continue to
			 enhance security against terrorist attack and other security threats to our
			 Nation's rail and mass transit systems and other modes of surface
			 transportation, including as provided for in the Implementing Recommendations
			 of the 9/11 Commission Act of 2007 (Public Law 110–53) and the Transportation
			 Security Administration Authorization Act of 2009 (H.R. 2200 in the 111th
			 Congress);
			(2)continue
			 development of the National Explosives Detection Canine Team Program, which has
			 proven to be an effective tool in securing against explosives threats to our
			 Nation's rail and mass transit systems, with particular attention to the
			 application of its training standards and the establishment of a reliable
			 source of domestically bred canines;
			(3)improve upon the
			 success of the Online Learning Center by providing increased person-to-person
			 professional development programs to ensure those responsible for securing our
			 surface transportation systems against terrorist attack are highly trained in
			 both securing those systems against terrorist attack and professional relations
			 with the traveling public; and
			(4)continue to secure
			 our Nation’s mass transit and rail systems against terrorist attack and other
			 security threats, so as to ensure the security of commuters on our Nation’s
			 rail and mass transit systems and prevent the disruption of rail lines critical
			 to our Nation’s economy.
			
